Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification Objections
2.	The title of the invention is not descriptive and lacks specificity.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 (lines 4-8) recites “the control circuitry selects one combination from among a plurality of combinations of the one or more parameters, the plurality of combinations being shared between the base station and the terminal, and the transmission circuitry transmits the uplink data, using the one or more parameters corresponding to the selected combination”. Limitation “selects one combination from among a plurality of combinations” is in contradiction with the limitation “of the one or more parameters,” as there cannot be multiple combinations of a single parameter. 
For purposes of examination, the examiner’s interpretation is “the control circuitry selects the one or more parameters, the one or more parameters being shared between the base station and the terminal, and the transmission circuitry transmits the uplink data, using the one or more parameters.” Whether the intent is for the limitation “the control circuitry selects one combination from among a plurality of combinations of the one or more parameters, the plurality of combinations being shared between the base station and the terminal, and the transmission circuitry transmits the uplink data, using the one or more parameters corresponding to the selected combination” to be “the control circuitry selects the one or more parameters, the one or more parameters being shared between the base station and the terminal, and the transmission circuitry transmits the uplink data, using the one or more parameters,” or not, correction is required for claim 2 to be definite.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. 	Claims 1, 13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun ‘218 Emb1 (US 11,234,218, Embodiment 1, col. 3:58-67, col. 4:1-8, “Sun ‘218 Emb1”).
Regarding claims 1 and 19, Sun ‘218 Emb1 discloses a terminal (FIG. 11; item 115-b), comprising:
control circuitry (FIG. 11; item 1110), which, in operation, dynamically determines one or more parameters relating to transmission of uplink data (col. 3:58-67, col. 4:1-8; UE receives an uplink resource grant from a base station; the UE determines an uplink configuration for using the resources; the UE transmits an uplink descriptor channel that includes parameters indicating the determined uplink configuration; thus, the UE dynamically determines parameters that relate to uplink data transmission); and
transmission circuitry (FIG. 11; item 1130), which, in operation, transmits, to a base station, uplink control information indicating the determined one or more parameters (col. 3:58-67, col. 4:1-8; UE receives the uplink resource grant and determines the uplink configuration for using the resources; the UE transmits the uplink descriptor channel as part of the uplink transmission, where the uplink descriptor channel includes parameters that indicate the determined uplink configuration; thus, the UE transmits to the base station, uplink control information that includes determined parameters).
Regarding claim 13, Sun ‘218 Emb1 discloses all the limitations with respect to claim 1, as outlined above.
Further, Sun ‘218 Emb1 teaches wherein the transmission circuitry transmits the uplink control information, using an uplink control channel (col. 3:58-67, col. 4:1-8; UE receives the uplink resource grant and determines the uplink configuration for using the resources; the UE transmits the uplink descriptor channel as part of the uplink transmission, where the uplink descriptor channel includes parameters that indicate the determined uplink configuration; thus, the UE transmits to the base station, uplink control information that includes determined parameters, on an uplink control channel that is the uplink descriptor channel).

Claim Rejections - 35 USC § 103
8. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘218 Emb1, in view of Shao ‘007 (US 2021/0168007, “Shao ‘007”).
Regarding claim 2, Sun ‘218 Emb1 discloses all the limitations with respect to claim 1, as outlined above.
Further, Sun ‘218 Emb1 teaches wherein: the control circuitry selects one combination from among a plurality of combinations of the one or more parameters, the plurality of combinations being shared between the base station and the terminal (col. 3:58-67, col. 4:1-8; UE receives the uplink resource grant, and determines the uplink configuration for using the resources; the UE transmits the uplink descriptor channel as part of the uplink transmission, where the uplink descriptor channel includes one or more parameters that indicate the determined uplink configuration; thus, the UE selects one or more parameters and shares the parameters with the base station; examiner notes that claim 2 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “the control circuitry selects the one or more parameters, the one or more parameters being shared between the base station and the terminal”), and
the transmission circuitry transmits the uplink data, using the one or more parameters corresponding to the selected combination (col. 3:58-67, col. 4:1-8; UE receives the uplink resource grant, where the uplink resource grant identifies uplink data channel resources; the UE determines the uplink configuration and the parameters that indicate the determined uplink configuration, where the uplink configuration is for using the resources to transmit uplink data; thus, the UE transmits uplink data using the parameters that indicate uplink configuration; examiner notes that claim 2 is rejected under 35 U.S.C. 112(b), and that the preceding limitation is, for purposes of examination, interpreted as “the transmission circuitry transmits the uplink data, using the one or more parameters”).
However, Sun ‘218 Emb1 does not specifically disclose the terminal is a terminal, which in operation, transmits the uplink data without dynamic allocation from the base station.
Shao ‘007 teaches the terminal is a terminal, which in operation, transmits the uplink data without dynamic allocation from the base station (para 104-105 and 108-109; terminal device transmits uplink data in a configured grant-based transmission mode, without a dynamic resource grant from a network device).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sun ‘218 Emb1’s terminal that dynamically determines parameters relating to uplink data transmission, to include Shao ‘007’s terminal device that transmits uplink data in a configured grant-based transmission mode, without a dynamic resource grant from a network device. The motivation for doing so would have been to address a question of how a terminal device processes a plurality of pieces of information that indicate a reference signal (Shao ‘007, para 4).
Regarding claim 3, Sun ‘218 Emb1 in combination with Shao ‘007 discloses all the limitations with respect to claim 2, as outlined above.
Further, Sun ‘218 Emb1 teaches wherein the uplink control information includes identification information indicating the selected combination (col. 3:58-67, col. 4:1-8; UE receives an uplink resource grant from a base station; the UE determines an uplink configuration for using the resources; the UE transmits an uplink descriptor channel that includes parameters indicating the determined uplink configuration; thus, the UE transmits uplink control information that includes identification information indicating the determined uplink configuration).
Regarding claim 4, Sun ‘218 Emb1 discloses all the limitations with respect to claim 1, as outlined above.
However, Sun ‘218 Emb1 does not specifically disclose wherein each of the one or more parameters is an absolute value, or a relative value with respect to a predetermined value.
Shao ‘007 teaches wherein each of the one or more parameters is an absolute value (para 306; a notified power adjustment parameter has an absolute value; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art), or a relative value with respect to a predetermined value. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sun ‘218 Emb1’s terminal that dynamically determines parameters relating to uplink data transmission, to include Shao ‘007’s notified power adjustment parameter has an absolute value. The motivation for doing so would have been to address a question of how a terminal device processes a plurality of pieces of information that indicate a reference signal (Shao ‘007, para 4).
Regarding claim 7, Sun ‘218 Emb1 discloses all the limitations with respect to claim 1, as outlined above.
Further, Sun ‘218 Emb1 teaches wherein: the control circuitry selects one configuration from among a plurality of configurations of the uplink transmission, the plurality of configurations being shared between the base station and the terminal (col. 3:58-67, col. 4:1-8; UE receives the uplink resource grant, and determines the uplink configuration for using the resources; the UE transmits the uplink descriptor channel as part of the uplink transmission, where the uplink descriptor channel includes one or more parameters that indicate the determined uplink configuration; thus, the UE selects the uplink configuration, and shares the parameters indicating configurations with the base station), and
the transmission circuitry performs the uplink transmission based on the one or more parameters corresponding to the selected configuration (col. 3:58-67, col. 4:1-8; UE receives the uplink resource grant, where the uplink resource grant identifies uplink data channel resources; the UE determines the uplink configuration and the parameters that indicate the determined uplink configuration, where the uplink configuration is for using the resources to transmit uplink data; thus, the UE transmits uplink data using the parameters that indicate the selected uplink configuration).
However, Sun ‘218 Emb1 does not specifically disclose the terminal is a terminal, which in operation, performs uplink transmission for transmitting the uplink data without dynamic allocation from the base station.
Shao ‘007 teaches the terminal is a terminal, which in operation, performs uplink transmission for transmitting the uplink data without dynamic allocation from the base station (para 104-105 and 108-109; terminal device transmits uplink data in a configured grant-based transmission mode, without a dynamic resource grant from a network device).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sun ‘218 Emb1’s terminal that dynamically determines parameters relating to uplink data transmission, to include Shao ‘007’s terminal device that transmits uplink data in a configured grant-based transmission mode, without a dynamic resource grant from a network device. The motivation for doing so would have been to address a question of how a terminal device processes a plurality of pieces of information that indicate a reference signal (Shao ‘007, para 4).
10.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘218 Emb1, in view of Sun ‘218 Emb2 (US 11,234,218, Embodiment 2, col. 14:30-66, col. 15:1-29, “Sun ‘218 Emb2”).
Regarding claim 5, Sun ‘218 Emb1 discloses all the limitations with respect to claim 1, as outlined above.
However, Sun ‘218 Emb1 does not specifically disclose wherein the one or more parameters include both or any one of a transport block size and a modulation and coding scheme (MCS).
Sun ‘218 Emb2 teaches wherein the one or more parameters include both or any one of a transport block size and a modulation and coding scheme (MCS) (col. 15:13-29; one of the uplink transmission parameters determined by the UE is MCS; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sun ‘218 Emb1’s terminal that dynamically determines parameters relating to uplink data transmission, to include Sun ‘218 Emb2’s one of the uplink transmission parameters that determined by the UE being MCS. The motivation for doing so would have been to improve efficiency of radio frequency spectrum utilization (Sun ‘218 Emb2, col. 2:48-50).
Regarding claim 6, Sun ‘218 Emb1 discloses all the limitations with respect to claim 1, as outlined above.
However, Sun ‘218 Emb1 does not specifically disclose wherein the one or more parameters include at least one of a transport block size and a radio resource.
Sun ‘218 Emb2 teaches wherein the one or more parameters include at least one of a transport block size and a radio resource (FIG. 3, col. 14:30-66, col. 15:1-12; base station transmits an uplink grant to the UE, where the uplink grant identifies radio resources for uplink data transmission; thus, the base station transmits uplink grant parameters, including radio resources for uplink data transmission; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sun ‘218 Emb1’s terminal that dynamically determines parameters relating to uplink data transmission, to include Sun ‘218 Emb2’s base station that transmits an uplink grant to the UE, where the uplink grant identifies radio resources for uplink data transmission. The motivation for doing so would have been to improve efficiency of radio frequency spectrum utilization (Sun ‘218 Emb2, col. 2:48-50).
11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘218 Emb1, further in view of Shao ‘007, and further in view of Chen ‘494 (US 2021/0368494, “Chen ‘494”).
Regarding claim 8, Sun ‘218 Emb1 in combination with Shao ‘007 discloses all the limitations with respect to claim 7, as outlined above.
Further, Sun ‘218 Emb1 teaches wherein: the uplink control information includes identification information indicating the selected configuration (col. 3:58-67, col. 4:1-8; UE receives an uplink resource grant from a base station; the UE determines an uplink configuration for using the resources; the UE transmits an uplink descriptor channel that includes parameters indicating the determined uplink configuration; thus, the UE transmits uplink control information that includes identification information indicating the determined uplink configuration), and

Furthermore, Shao ‘007 teaches the uplink control information does not include the identification information (para 104; uplink control information is included in the uplink transmission; examiner notes the preceding limitation is interpreted as a negative limitation that is not given any contextual background or meaning within the body of the claim and therefore is not required to be included as rejected by the prior art; examiner notes any prior art reference that “does not” perform said “include the identification information” is sufficient to read on the negative limitation).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal of Sun ‘218 Emb1 and Shao ‘007, to further include Shao ‘007’s uplink control information that is included in the uplink transmission. The motivation for doing so would have been to address a question of how a terminal device processes a plurality of pieces of information that indicate a reference signal (Shao ‘007, para 4).
However, Sun ‘218 Emb1 in combination with Shao ‘007 does not specifically disclose in a case where a same resource is allocated in the plurality of configurations, and in a case where a different resource is allocated in the plurality of configurations.
Chen ‘494 teaches in a case where a same resource is allocated in the plurality of configurations (para 92; different grant-free transmission resource configurations contain partially overlapping resources; thus, a portion of resources allocated to a number of configurations are the same), and 
in a case where a different resource is allocated in the plurality of configurations (para 92; different grant-free transmission resource configurations contain partially overlapping resources; thus, a portion of resources allocated to a number of configurations are different).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal of Sun ‘218 Emb1 and Shao ‘007, to include Chen ‘494’s different grant-free transmission resource configurations contain partially overlapping resources. The motivation for doing so would have been to provide an effective mechanism for dealing with resource collisions when the same resources are allocated to different UEs, for grant-free transmission (Chen ‘494, para 5-6).
12.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘218 Emb1, further in view of Shao ‘007, and in further view of Chien ‘371 (US 2018/0278371, “Chien ‘371”).
Regarding claim 9, Sun ‘218 Emb1 in combination with Shao ‘007 discloses all the limitations with respect to claim 7, as outlined above.
However, Sun ‘218 Emb1 in combination with Shao ‘007 does not specifically disclose wherein the control circuitry selects any of the plurality of configurations for each of a plurality of transmission timings at which repetition is applied in the uplink transmission.
Chien ‘371 discloses wherein the control circuitry selects any of the plurality of configurations for each of a plurality of transmission timings at which repetition is applied in the uplink transmission (FIGS. 2 and 3A, para 6 and 29-30; UE transmits uplink data repetitions, at repetition timings, using an uplink data repetition transmission configuration, until the UE receives a dynamic indication message from a base station; the dynamic indication message indicates a change in the uplink data repetition transmission configuration; once the UE receives the dynamic indication message, the UE applies the change to subsequent uplink data repetitions, at subsequent repetition timings; thus, the UE applies configurations selected for specific uplink repetition transmission timings).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal of Sun ‘218 Emb1 and Shao ‘007, to include Chien ‘371’s UE that applies configurations selected for specific uplink repetition transmission timings. The motivation for doing so would have been to provide an uplink data repetition transmission configuration scheme so as to improve resource utilization efficiency (Chien ‘371, para 5).
Regarding claim 10, Sun ‘218 Emb1 in combination with Shao ‘007 discloses all the limitations with respect to claim 7, as outlined above.
However, Sun ‘218 Emb1 in combination with Shao ‘007 does not specifically disclose wherein the control circuitry selects any of the plurality of configurations for each of a plurality of blocks resulting from division of the uplink data.
Chien ‘371 teaches wherein the control circuitry selects any of the plurality of configurations for each of a plurality of blocks resulting from division of the uplink data (FIGS. 2 and 3A, para 6 and 29-30; UE transmits uplink data repetitions using an uplink data repetition transmission configuration, until the UE receives a dynamic indication message from a base station; the dynamic indication message indicates a change in the uplink data repetition transmission configuration; once the UE receives the dynamic indication message, the UE applies the change to subsequent uplink data repetitions; thus, the UE applies configurations selected for specific segments of uplink data).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal of Sun ‘218 Emb1 and Shao ‘007, to include Chien ‘371’s UE that applies configurations selected for specific segments of uplink data. The motivation for doing so would have been to provide an uplink data repetition transmission configuration scheme so as to improve resource utilization efficiency (Chien ‘371, para 5).
13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘218 Emb1, in view of Myung ‘036 (US 2021/0307036, “Myung ‘036”).
Regarding claim 11, Sun ‘218 Emb1 discloses all the limitations with respect to claim 1, as outlined above.
However, Sun ‘218 Emb1 does not specifically disclose wherein the uplink control information includes identification information of the terminal.
Myung ‘036 teaches wherein the uplink control information includes identification information of the terminal (para 7 and 365; uplink control information includes UE identification). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sun ‘218 Emb1’s terminal that dynamically determines parameters relating to uplink data transmission, to include Myung ‘036’s uplink control information that includes UE identification. The motivation for doing so would have been to provide a method for a UE to transmit uplink control information in an unlicensed band (Myung ‘036, para 6).
14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘218 Emb1, in view of Vajapeyam ‘857 (US 2017/0048857, “Vajapeyam ‘857”).
Regarding claim 12, Sun ‘218 Emb1 discloses all the limitations with respect to claim 1, as outlined above.
However, Sun ‘218 Emb1 does not specifically disclose wherein the uplink control information includes information relating to a priority of the transmission of the uplink data.
Vajapeyam ‘857 teaches wherein the uplink control information includes information relating to a priority of the transmission of the uplink data (FIG. 7, para 106 and 110-111; UE includes a wireless communication manager, where the wireless communication manager maintains uplink data priority information used to control uplink transmission).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sun ‘218 Emb1’s terminal that dynamically determines parameters relating to uplink data transmission, to include Vajapeyam ‘857’s UE that includes a wireless communication manager, where the wireless communication manager maintains uplink data priority information used to control uplink transmission. The motivation for doing so would have been to speed up radio link control (RLC) retransmissions while managing uplink transmissions in a shared radio frequency spectrum band and a dedicated radio frequency spectrum band (Vajapeyam ‘857, para 9).
15.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘218 Emb1, in view of Sun ‘218 Emb3 (US 11,234,218, Embodiment 3, col. 24:29-54, “Sun ‘218 Emb3”).
Regarding claim 14, Sun ‘218 Emb1 discloses all the limitations with respect to claim 1, as outlined above.
However, Sun ‘218 Emb1 does not specifically disclose wherein the transmission circuitry multiplexes the uplink control information with an uplink data channel and transmits the uplink control information.
Sun ‘218 Emb3 teaches wherein the transmission circuitry multiplexes the uplink control information with an uplink data channel and transmits the uplink control information (col. 24:29-54; uplink control information is multiplexed with uplink data into a physical channel).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sun ‘218 Emb1’s terminal that dynamically determines parameters relating to uplink data transmission, to include Sun ‘218 Emb3’s uplink control information that is multiplexed with uplink data into a physical channel. The motivation for doing so would have been to improve efficiency of radio frequency spectrum utilization (Sun ‘218 Emb3, col. 2:48-50).
16.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘218 Emb1, in view of Liu ‘563 (US 2018/0352563, “Liu ‘563”).
Regarding claim 15, Sun ‘218 Emb1 discloses all the limitations with respect to claim 1, as outlined above.
However, Sun ‘218 Emb1 does not specifically disclose wherein a repetition configuration differs between the uplink data and the uplink control information.
Liu ‘563 teaches wherein a repetition configuration differs between the uplink data and the uplink control information (FIG. 7, para 50 and 107-110; UE transmits a number of repetitions of grantless uplink control information (G-UCI) and a number of repetitions of grantless uplink (GUL) data; the UE transmits four repetitions of GUL data after two repetitions of G-UCI; thus, the repetition configuration differs between the uplink data and the uplink control information).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sun ‘218 Emb1’s terminal that dynamically determines parameters relating to uplink data transmission, to include Liu ‘563’s repetition configuration that differs between the uplink data and the uplink control information. The motivation for doing so would have been to provide techniques for improvement in grantless uplink transmission for machine type communications (MTC) in a shared radio frequency spectrum band (Liu ‘563, para 5).
17.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘218 Emb1, in view of Iouchi ‘270 (US 2017/0347270, “Iouchi ‘270”).
Regarding claim 16, Sun ‘218 Emb1 discloses all the limitations with respect to claim 1, as outlined above.
However, Sun ‘218 Emb1 does not specifically disclose wherein at least one candidate among a plurality of candidates for the one or more parameters is a value common to a plurality of the terminals.
Iouchi ‘270 teaches wherein at least one candidate among a plurality of candidates for the one or more parameters is a value common to a plurality of the terminals (para 48 and 684; the value of the RNTI parameter – radio network temporary identifier - is common to a plurality of terminals).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sun ‘218 Emb1’s terminal that dynamically determines parameters relating to uplink data transmission, to include Iouchi ‘270’s parameter value that is common to a plurality of terminals. The motivation for doing so would have been to address interference and improve transmission efficiency in a communication system (Iouchi ‘270, para 10-11).
18.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun ‘218 Emb1, in view of Baldemair ‘750 (US 2020/0136750, “Baldemair ‘750”).
Regarding claim 17, Sun ‘218 Emb1 discloses all the limitations with respect to claim 1, as outlined above.
However, Sun ‘218 Emb1 does not specifically disclose wherein designs of the uplink control information are unified regardless of use-cases.
Baldemair ‘750 teaches wherein designs of the uplink control information are unified regardless of use-cases (para 44 and 76; UCI may include various types of control information; UCI size, as a number of UCI bits, is fixed regardless of what type of control information the UCI includes).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sun ‘218 Emb1’s terminal that dynamically determines parameters relating to uplink data transmission, to include Baldemair ‘750’s UCI size, as a number of UCI bits, that is fixed regardless of what type of control information the UCI includes. The motivation for doing so would have been to provide improved handling of feedback signaling in radio access networks (Baldemair ‘750, para 3).
Regarding claim 18, Sun ‘218 Emb1 in combination with Baldemair ‘750 discloses all the limitations with respect to claim 17, as outlined above.
Further, Baldemair ‘750 teaches wherein:
the designs are bit sizes of the uplink control information (para 44 and 76; UCI may include various types of control information; UCI size, as a number of UCI bits, is fixed regardless of what type of control information the UCI includes; thus, UCI is designed to have a fixed size as a number of bits), and 
a bit allocation of information relating to the one or more parameters in the uplink control information in which the bit sizes have been unified differs for each of the use cases (para 44 and 76; UCI may include various types of control information, such as HARQ acknowledgments, channel state information (CSI), and scheduling request (SR); UCI contains bits, and is of a fixed length as a number of bits; thus, as HARQ, CSI, and SR are different information, the UCI bit allocation is different depending on which information is included in the UCI).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined terminal of Sun ‘218 Emb1 and Baldemair ‘750, to further include Baldemair ‘750’s UCI that is designed to have a fixed size as a number of bits. The motivation for doing so would have been to provide improved handling of feedback signaling in radio access networks (Baldemair ‘750, para 3).

Conclusion
Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEVENA SANDHU whose telephone number is (571) 272-0679.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST, Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474